December 21, 2007


Mr. James R. Harris
Harris & Greenwell, L.L.P.
615 Upper N. Broadway, Suite 1700, MT-237
Corpus Christi, TX 78477-0237

Ms. Linda A. Acevedo
Assistant Disciplinary Counsel
P.O. Box 12487
Austin, TX 78711-2487
Mr. Stephen A. Moyik
Asst. Disciplinary Counsel
P.O. Box 12487 Capitol Station
Austin, TX 78711-2487

RE:   Case Number:  06-1008
      Court of Appeals Number:
      Trial Court Number:  Boda # 38020

Style:      IN THE MATTER OF EUGENE X. MERCIER

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
| | |